MEMORANDUM OPINION
                                        No. 04-11-00139-CR

                                        Miguel GONZALES,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR10137
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 1, 2011

DISMISSED

           Miguel Gonzales entered into a plea bargain with the State, pursuant to which he pleaded

nolo contendere to intoxication assault. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2). Gonzales timely filed a notice of appeal. The

clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification and a written plea

bargain agreement, has been filed. See Tex. R. App. P. 25.2(d). This court must dismiss an
                                                                                    04-11-00139-CR


appeal “if a certification that shows the defendant has the right of appeal has not been made part

of the record.” Id.

       The court gave Gonzales notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal was made part of the appellate record

within thirty days. See Tex. R. App. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347

(July 2, 2003, pet. ref’d) (not designated for publication). Gonzales’s appointed appellate counsel

filed a written response, stating she has reviewed the record and can find no right of appeal.

After reviewing the record and counsel’s notice, we agree that Gonzales does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss this appeal. Tex. R. App. P. 25.2(d).



                                                             PER CURIAM

DO NOT PUBLISH




                                               -2-